ORDER

IRMA S. RAKER, Judge.
Upon consideration of the Join Petition for Disbarment by Counsel filed herein pursuant to Maryland Rule 16-772, it is this 29th day of July, 2004,
ORDERED, by the Court of Appeals of Maryland, that John Wilson Davis, II, be, and he is hereby, disbarred from the further practice of law in the State of Maryland; and it is further
ORDERED, that the Clerk of this Court shall strike the name of John Wilson Davis, II from the registry of attorneys, and pursuant to Maryland Rule 16-772(d), shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in this State.